Exhibit 10.1

 

CONTRATO DE CESIÓN DE DERECHOS QUE CELEBRAN POR UNA PARTE MINERA WILLIAM, S.A.
DE C.V. Y POR LA OTRA GOLDEN TAG DE MEXICO, S.A. DE C.V., AL TENOR DE LAS
SIGUIENTES:

 

ASSIGNMENT OF RIGHTS AGREEMENT ENTERED INTO BY AND BETWEEN MINERA WILLIAM, S.A.
DE C.V. AND GOLDEN TAG DE MEXICO, S.A. DE C.V., UNDER THE FOLLOWING:

 

 

 

 

 

 

 

 

 

DECLARACIONES

 

RECITALS

 

 

 

I. Declara MINERA WILLIAM, S.A. de C.V., a través de su representante (en lo
sucesivo “Minera William”):

 

I. MINERA WILLIAM, S.A. de C.V. (hereinafter referred to as “Minera William”),
through its representative declares:

 

 

 

I.A.      Que es una sociedad minera mexicana, incorporada bajo la denominación
“Minera William, S.A. de C.V.”, cuya constitución consta en la escritura pública
número 36,539, otorgada el 14 de Marzo de 1996 ante el Lic. Adrián R. Iturbide
Galindo, Notario Público 139 del Distrito Federal, e inscrita en el Registro
Público de la Propiedad y del Comercio de Torreón, Coahuila en el Folio
Mercantil número 75811*1, el 24 de octubre del 2006, y en el Registro Público de
Minería bajo el número 40, fojas 53 frente a 54, volumen XXXIV del Libro de
Sociedades Mineras y Registro Federal de contribuyentes: MWI960314368.

 

I.A.      That it is a Mexican mining company, which was incorporated under the
name of “Minera William, S.A. de C.V.” in terms of the public deed number 36,539
granted on March 14, 1996, before Adrian R. Iturbide Galindo, Notary Public
No. 139 of the Federal District, and registered at the Public Registry of
Property and Commerce of Torreon, Coahuila, under Mercantile Folio number
75811*1, on October 24, 2006, and at the Public Registry of Mining under number
40, page 53 front to 54, volume XXXIV of the Book of Mining Corporations, and
Federal Taxpayer’s Registry: MWI960314368.

 

 

 

I.B.      Que su representante tiene facultades suficientes para actuar en
nombre y representación de Minera William, obligándola en los términos de este
contrato, facultades que a la fecha de la firma de este documento no le han sido
revocadas o modificadas en forma alguna.

 

I.B.      That its representative has the necessary authority to act in name and
representation of Minera William, obligating it in the terms of this agreement,
authority that as of the date of signature of this document has not been revoked
or modified in any way.

 

 

 

II. Declara GOLDEN TAG DE MEXICO, S.A. DE C.V. a través de sus representantes
(en lo sucesivo “GTM”):

 

II. GOLDEN TAG DE MEXICO, S.A. DE C.V. (hereinafter referred to as “GTM”),
through its representatives declares:

 

1

--------------------------------------------------------------------------------


 

II.A.     Que es una sociedad minera mexicana, cuya constitución consta en la
escritura pública número 93,990, de fecha 19 de septiembre de 2008, otorgada
ante la fe del Lic. José Visoso del Valle, Notario Público No. 92, del Distrito
Federal; debidamente inscrita en el Registro Público de Comercio del Distrito
Federal, bajo el folio mercantil No. 388482, y en el Registro Público de Minería
bajo el número 127, volumen XL del Libro General de Sociedades el 10 de febrero
de 2009, y Registro Federal de Contribuyentes: GTD-080919-MB6.

 

II.A.     That it is a Mexican mining company, which was incorporated by deed
93,990, granted on September 19, 2008 before Mr. José Visoso del Valle , Notary
Public No. 92 of the Federal District, and registered at the Public Registry of
Property and Commerce of Mexico city, under number 388482, and at the Public
Registry of Mining under number 127, volume XL of the General Book of
Corporations on February 10, 2009, and Federal Taxpayer’s Registry:
GDT-080919-MB6.

 

 

 

II.B.     Que sus representantes tienen facultades suficientes para actuar en
nombre y representación de GTM, obligándola en los términos de este contrato,
facultades que a la fecha de la firma de este documento no les han sido
revocadas o modificadas en forma alguna.

 

II.B.     That its representatives have the necessary authority to act in name
and representation of GTM, obligating it in the terms of this agreement,
authority that as of the date of signature of this document has not been revoked
or modified in any way.

 

 

 

III. Declaran Minera William y GTM por conducto de sus respectivos
representantes:

 

II. Minera William and GTM, declare through their respective representatives:

 

 

 

III.A.    Que ambas son la actuales y únicas co-titulares por partes iguales de
las concesiones del Proyecto denominado “San Diego”, registradas en su favor en
el Registro Público de Minería y que son: SAN JOSE No. Titulo 166662, con una
superficie de 26 Has; AMPLIACION DE SAN JOSE No. Titulo 166989, con una
superficie de 15 Has; DINO CATARINO No. Titulo 177272, con una superficie de 3
Has; UNIFICACION EL REFUGIO No, Titulo 186040, con una superficie de 47.6455
Has. (en lo sucesivo conjuntamente las “Concesiones”)

 

III.A.    Both of them are co-holders in equal parts of the concessions forming
the Project called “San Diego”, and registered in their favor at the Public
Registry of Mining, and that are: SAN JOSE No. Title 166662, with a surface 26
Has; AMPLIACION DE SAN JOSE No. Title 166989, with a surface 15 Has; DINO
CATARINO No. Title 177272, with a surface 3 Has; UNIFICACION EL REFUGIO
No. Title 186040, with a surface 47.6455 Has. (hereinafter jointly the
“Concessions”)

 

 

 

III.B.    Que las Concesiones se encuentran al corriente en el cumplimiento de
las obligaciones que requiere la Ley Minera y su Reglamento y específicamente en
(1) la ejecución y

 

III.B.    That the Concessions are in compliance with the obligations required
by the Mining Law and its Regulations and specifically in (1) the execution and
reporting of assessment work, and in (2) 

 

2

--------------------------------------------------------------------------------


 

comprobación de obras y trabajos, en (2) el pago de los derechos sobre minería,
debido a lo cual no se existe causa alguna para que las Concesiones sean
canceladas o declaradas nulas.

 

the payment of mining rights, due to which there is no cause for the Concessions
to be cancelled or declared void.

 

 

 

III.C.    Que las Concesiones están libres de cualquier gravamen o afectación,
que no existe juicio o controversia contra persona o autoridad alguna, ni existe
circunstancia alguna que pudiera impedir u obstruir el libre ejercicio de los
derechos derivados de las Concesiones.

 

III.C.    That the Concessions are free of any lien or encumbrance, that there
is no trial or controversy against any person or authority, and that there is
not any circumstance that may impede or obstruct the free exercise of the rights
resulting from the Concessions.

 

 

 

III.D.    Que por este instrumento Minera William desea ceder a GTM el
porcentaje del 50% respecto del cual es titular la propia Minera William en las
Concesiones, de conformidad al presente contrato.

 

III.D     That it wishes to hereby assign to GTM its percentage of 50% of
ownership that Minera William has in the Concessions, according to this
agreement.

 

 

 

III.E.    Que GTM desea adquirir de Minera William el 50% (cincuenta por ciento)
de la titularidad y de los derechos derivados de las Concesiones, de conformidad
con el presente contrato.

 

III.E.    That GTM wishes to acquire from Minera William the 50% (fifty percent)
of title and of the rights derived from the Concessions, according to this
agreement.

 

 

 

III.F.     Que actualmente GTM es titular del 50% (cincuenta por ciento)
restante de la titularidad y de los derechos derivados de las Concesiones, razón
por la cual, declara conocer el estado actual de las mismas Concesiones para
todos los efectos legales a que haya lugar.

 

III.F.     That GTM is currently holder of the remaining 50% (fifty percent) of
the title and of the rights derived from the Concessions, therefore it declares
to be aware on the current status of such Concessions for all legal purposes.

 

 

 

III.G.    Que derivado de la transmisión del 50% (cincuenta por ciento) de la
titularidad y de los derechos derivados de las Concesiones en favor de GTM, se
consolidará la titularidad y los derechos derivados de las Concesiones en GTM,
siendo dicha sociedad la única titular de los derechos derivados de las citadas
Concesiones.

 

III.G.    That derived from the transfer of the 50% (fifty percent) of title and
of the rights derived from the Concessions in favor of GTM, the ownership of
title and of the rights derived from the Concessions shall be consolidated in
GTM, remaining such company as the only holder of the rights derived from such
Concessions.

 

 

 

En virtud de lo anterior, Minera William y GTM acuerdan las siguientes:

 

Given the above, Minera William and GTM agree on the following:

 

3

--------------------------------------------------------------------------------


 

C L A U S U L A S

 

C L A U S E S

 

 

 

 

 

 

PRIMERA.- Minera William cede por medio de este instrumento a GTM, quien
adquiere, el 50% (cincuenta por ciento) de la titularidad y de los derechos y
obligaciones derivados de las Concesiones.

 

FIRST.- Minera William hereby assigns to GTM, who acquires, the 50% (fifty
percent) of the title and of the rights and obligations derived from the
Concessions.

 

 

 

A partir de la fecha de ratificación ante Notario de este Contrato de Cesión de
Derechos, GTM es la única titular de los derechos derivados de las Concesiones.

 

As from the date of ratification of this Contract of Assignment of Rights, GTM
is the only holder of the rights derived from the Concessions.

 

 

 

Esta cesión surtirá efectos en los términos de este Contrato y conforme a la Ley
Minera y su Reglamento.

 

This Assignment of Rights is valid and effective in the terms of this Contract
and in accordance with that provided in the Mining Law and its Regulations.

 

 

 

SEGUNDA.- El precio por la cesión de la titularidad y de los derechos derivados
de las Concesiones es la cantidad de US$455,160 (cuatrocientos cincuenta y cinco
mil ciento sesenta Dólares 00/100), moneda de los Estados Unidos de América,
misma cantidad que es pagada de la siguiente manera: US$379,300 (trescientos
setenta y nueve mil trescientos Dólares 00/100), más la entrega de 2,500,000
acciones comunes de Golden Tag Resources Ltd. por un valor de US$75,860 (setenta
y cinco mil ochocientos sesenta Dólares 00/100), más el correspondiente impuesto
al valor agregado respecto de ambas cantidades, la cual será pagada en la Fecha
de Ratificación (según se define más adelante) de este contrato.

 

SECOND.- The price for the assignment of the title and of the rights derived
from the Concessions is the amount of  US$455,160 (United States dollars four
hundred and fifty-five thousand dollars and one hundred sixty) which is being
paid as to US$379,300 (US dollars three hundred and seventy-nine thousand and
three hundred) plus a payment of 2,500,000 shares of Golden Tag Resources Ltd.,
valued at US$75,860 (US dollars seventy-five thousand eight hundred and sixty),
plus the corresponding value added tax on both amounts, which amount shall be
paid on the Date of Ratification (as defined below) of this agreement.

 

 

 

Minera William se obliga a entregar en la Fecha de Ratificación la factura
correspondiente que cumpla con los requisitos fiscales en vigor.

 

Minera William shall deliver on the Date of Ratification the corresponding
invoice that meets tax requirements in force.

 

 

 

TERCERA.- Adicionalmente, como parte de la contraprestación por la cesión de
derechos objeto del presente contrato, GTM estará obligada a pagar a Minera
William una regalía del 2.00%

 

THIRD.- Likewise, as part of the consideration on the assignment of rights
purpose of this agreement, GTM shall be obligated to pay to Minera William the
2.00% (two percent) a net smelter return royalty in respect to the Concessions
as

 

4

--------------------------------------------------------------------------------


 

(dos por ciento) sobre el ingreso neto de fundición respecto de las Concesiones
conforme al “Anexo A” del presente contrato (“Regalía sobre Ingresos Netos de
Fundición”).

 

per “Exhibit A” of this agreement (“Net Smelter Return Royalty”)

 

 

 

GTM solamente podrá transmitir las Concesiones a uno o más terceros si estos se
obligan a pagar la Regalía a Minera William en los términos del “Anexo A” de
este contrato y a cualquier transmisión subsecuente de la Regalía quede sujeta a
esta misma restricción, siendo la intención de las partes que la Regalía siempre
esté aparejada con la titularidad de las Concesiones.

 

GTM shall only transfer the Concessions to one or more third parties, in whole
or in part, if such transferee, obligates itself to pay the Royalty to Minera
William in the terms of “Exhibit “A” of this agreement and that any subsequent
transfer of the Royalty be subject to this same restriction, it being the intent
of the parties that the Royalty shall run with the title over the Concessions.

 

 

 

CUARTA.      A partir de la fecha en que las partes ratifiquen este contrato
ante el notario que elija GTM (“Fecha de Ratificación”), GTM será responsable de
hacer frente a cualquier obligación, contingencia o requerimiento que derive de
las actividades que se desarrollen en las Concesiones.

 

FOURTH. As from the date on which the parties ratify this agreement before the
notary chosen by GTM (“Date of Ratification”), GTM shall be responsible for
complying with any obligation, contingency or requirement which may result from
the activities carried out within the Concessions.

 

 

 

Asimismo, a partir de la Fecha de Ratificación, GTM será responsable de dar
cumplimiento a las obligaciones que derivan de las Concesiones Mineras de
acuerdo a las leyes y reglamentos.

 

Likewise, as from the Date of Ratification, GTM shall comply with each and every
obligation deriving from the Mining Concessions in accordance with the laws and
regulations.

 

 

 

QUINTA.- Los impuestos, honorarios y gastos notariales que se ocasionen con el
otorgamiento y ratificación notarial del presente contrato serán cubiertos por
GTM.

 

FIFTH.- The taxes, fees and notary expenses resulting from the granting and
notary ratification of the present agreement shall be covered by GTM.

 

 

 

SEXTA.- A partir de la Fecha de Ratificación, GTM se obliga a solicitar la
inscripción del mismo ante el Registro Público de Minería dentro de los 15
(quince) días siguientes a dicha ratificación, obligándose Minera William y GTM
a proveer y/o firmar cualquier documento adicional que pueda ser necesario para
obtener la inscripción y para dar pleno efecto a este contrato.

 

SIXTH.- From the Date of Ratification, GTM shall apply for the registry of the
same before the Public Registry of Mines within the 15 (fifteen) following days
of said ratification, being obligated Minera William and GTM to provide and/or
sign any additional document that may be necessary to obtain the registration
and to give full effect to this agreement.

 

 

 

SEPTIMA.- GTM acepta que recibe las Concesiones objeto de la

 

SEVENTH.- GTM accepts that it receives the Concessions subject to the

 

5

--------------------------------------------------------------------------------


 

cesión del presente contrato bajo una base de “como está”, y Minera William no
hace representación alguna sobre la condición de las Concesiones cedidas
adicional a las hechas en las Declaraciones del presente contrato.

 

assignment purpose of this agreement on an “as is” basis, and Minera William
does not make any representation on the condition of the assigned Concessions
additional to those made in the Recitals of this agreement..

 

 

 

Minera William proveerá a GTM copias de la información que tenga sobre las
Concesiones, según corresponda, dentro de los 30 días naturales siguientes a la
Fecha de Ratificación, asimismo, ambas partes reconocen que los núcleos de
perforación o esquirlas de roca de perforaciones anteriores se encuentran en
posesión de GTM, por lo que Minera William se encuentra liberada de entregar
núcleos o muestras de trabajos de exploración que pudiesen derivar de las
Concesiones.

 

Minera William shall provide to GTM copies of the information it may have on the
Concessions, as corresponds, within 30 calendar days of the Date of
Ratification, likewise, both parties acknowledge that the drilling cores or
prior drilling rock splinters are in possession of GTM, therefore, Minera
William is released from the delivery of drilling cores or samples of
exploration works that could derive from the Concessions.

 

 

 

OCTAVA.- Todos los avisos entre las partes conforme al presente contrato se
harán de manera indubitable, por escrito, a los siguientes domicilios:

 

EIGHTH.- Every notice between the parties according to the present agreement
shall be made in an indubitable way, in writing, to the following addresses:

 

 

 

MINERA WILLIAM, S.A. DE C.V.

 

MINERA WILLIAM, S.A. DE C.V.

Río Támesis No. 2505

 

Río Támesis No. 2505

Colonia Magdalenas C.P. 27010

 

Colonia Magdalenas C.P. 27010

Torreón, Coahuila, México

 

Torreón, Coahuila, México

Teléfono: (871)7475750

 

Phone Number: (871)7475750

 

 

 

GOLDEN TAG DE MÉXICO,
S.A. DE C.V.

 

GOLDEN TAG DE MÉXICO,
S.A. DE C.V

Américas 1506 – 101

 

Américas 1506 – 101

Country Club

 

Country Club

Guadalajara, Jalisco

 

Guadalajara, Jalisco

C.P. 44610

 

C.P. 44610

 

 

 

 

 

 

NOVENA.- Para toda controversia que surja entre las partes respecto a la
interpretación o ejecución del presente contrato, o en relación con el mismo,
las partes se someten a la jurisdicción de los tribunales federales en el
Distrito Federal y renuncian expresamente a cualquier otra que pudiera
corresponderles.

 

NINTH. For every controversy that may arise between the parties regarding the
interpretation or execution of the present agreement, or in connection
therewith, the parties submit to the jurisdiction of the competent federal
courts in the Federal District and expressly waive any other that may correspond
to them.

 

6

--------------------------------------------------------------------------------


 

DECIMA.- El presente contrato se firma en sus versiones en inglés y español en
doble columna. En caso de contradicción entre ambas versiones, deberá prevalecer
la versión en español. La versión en español, sin incluir la presente Cláusula
Décima, también será firmada solo en español, ratificada ante Notario, y
presentada para inscripción en el Registro Público de Minería.

 

TENTH.- This agreement is signed in side-by-side English and Spanish versions.
In the event of contradiction, the Spanish version shall prevail. The Spanish
language version, without including this Clause Tenth, will also be signed in
Spanish only, ratified before a Mexican Notary Public, and filed for
registration at the Public Registry of Mining.

 

 

 

El presente contrato se firma en cuatro ejemplares el 2 de agosto de 2016.

 

This agreement is signed in four execution copies on August 2, 2016.

 

 

 

 

MINERA WILLIAM, S.A. DE CV.

 

 

 

 

 

 

  /s/ Alberto Mauricio Vázquez Sánchez        

Representada por/Represented by:

Alberto Mauricio Vázquez Sánchez

 

 

 

GOLDEN TAG DE MEXICO, S.A. DE C.V.

 

 

 

 

 

  /s/ José Eduardo Ribé Martínez de Velasco      

Representada por/Represented by:

José Eduardo Ribé Martínez de Velasco

 

7

--------------------------------------------------------------------------------


 

ANEXO “A”

 

EXHIBIT “A”

 

 

 

REGALÍA SOBRE INGRESOS NETOS DE FUNDICIÓN

 

NET SMELTER RETURN ROYALTY

 

 

 

Conforme a la Cláusula Tercera del Contrato de Cesión de Derechos, pudiere
hacerse pagadera una regalía calculada en base a los ingresos netos de
fundición, a Minera William. Este Anexo “A” estipula la manera en que se
calculará y pagará dicha regalía de producción (en adelante denominada la
“Regalía”). La Regalía se pagará sobre cualquier producción a escala comercial
de Mineral que sea extraído de las Concesiones. A menos que aquí se defina lo
contrario, los términos en mayúsculas o con su primera letra en mayúsculas
utilizados en este Anexo “A” tendrán el significado que se les asigna en el
Contrato.

 

Pursuant to Clause Third of the Contract of Assignment of Rights , a royalty
calculated on the net smelter returns (NSR) may become payable to Minera
William. This Exhibit “A” sets forth the manner in which such production royalty
(hereinafter called the “Royalty”) shall be calculated and paid. The Royalty
shall be paid on the commercial scale production of Mineral extracted from the
areas covered by the Concessions. Unless otherwise defined herein, fully
capitalized terms or terms with their initial letter in capitals used in this
Exhibit “A” shall have the meaning assigned to them in the Contract.

 

 

 

1.           Definiciones. Tal como se utilizan en este Anexo “A”, las palabras
y expresiones siguientes con su primera letra en mayúsculas tendrán los
significados establecidos a continuación:

 

1.           Definitions. As used in this Exhibit “A”, the following capitalized
words and phrases shall have the meanings set forth below:

 

 

 

“Minera William” significa Minera William, S.A. de C.V., cualquier sucesor y
cualquier cesionario de la totalidad o cualquier porción de la Regalía.

 

“Minera William” means Minera William, S.A. de C.V., any successor and any
assignee of all or of any portion of the Royalty.

 

 

 

“GTM” significa Golden Tag de México, S.A. de C.V., cualquier sucesor y
cualquier obligado al pago de la Regalía.

 

“GTM” means Golden Tag de Mexico, S.A. de C.V., any successor and any obligated
party to pay the Royalty

 

 

 

“Contrato” significa el Contrato de Cesión de Derechos al que se anexa este
documento como anexo “A”.

 

“Contract” means the Contract of Assignment of Rights to which this document is
attached as Exhibit “A”.

 

 

 

“Cotización del Precio del Mineral” para el oro en cualquier Día Hábil en
Londres en particular, significa la cotización diaria de la tarde (precio de
cierre) de la Asociación del Mercado de

 

“Mineral Price Quotation” for gold on any particular London Business Day, means
the daily afternoon fix (closing price) on the London Bullion Market Association
(commonly referred to

 

8

--------------------------------------------------------------------------------


 

Metales Preciosos de Londres (London Bullion Market Association) (referida
comúnmente como la “segunda fijación de precio de Londres” o second London
fixing, el “cierre de Londres” o London closing, o “la fijación de precio de
Londres p.m.” o London fixing p.m.) para el oro en ese Día Hábil en Londres,
según la misma es publicada por las pulicaciones Metals Week, The Wall Street
Journal o cualquier otra publicación de confiabilidad comparable; y para
cualquier otro mineral que no sea el oro en cualquier Día Hábil Comex, significa
el precio de dicho mineral cotizado al cierre de los negocios en ese día por la
Bolsa de Materias Primas de Nueva York (New York Commodity Exchange). En caso
que se descontinúe la publicación de la Cotización del Precio del Mineral o la
negociación en la Asociación del Mercado de Metales Preciosos de Londres (London
Bullion Market Association) o en la Bolsa de Materias Primas de Nueva York (New
York Commodity Exchange), GTM seleccionará y utilizará una cotización comparable
de mineral, razonablemente aceptable para Minera William, a fines de calcular la
Regalía. La Cotización del Precio para el oro será por una onza troy de oro con
ley de mínimo 0.995.

 

as the “second London fixing,” the “London Closing” the “London fixing p.m.”)
for gold on that London Business Day, as published by Metals Week, The Wall
Street Journal or other publication of comparable reliability; and for any other
mineral other than gold on any Comex Business Day, means the price of such
mineral quoted at the close of business on such day by the New York Commodity
Exchange. If publication of the Mineral Price Quotation or trading on the London
Bullion Market Association or New York Commodity Exchange shall be discontinued,
GTM shall select and utilize a comparable mineral quotation, reasonably
acceptable to Minera William, for purposes of calculating the Royalty. The Price
Quotation for gold shall be for a troy ounce of gold of 0.995 minimum fineness.

 

 

 

“Deducciones” tendrá el significado aquí asignado dentro de la definición de
Ingresos Netos de Fundición estipulada más adelante en esta Sección 1.

 

“Deductions” shall have the meaning assigned thereto within the definition of
Net Smelter Returns set forth below in this Section 1.

 

 

 

“Día Hábil Comex” significa cualquier día en que la Bolsa de Materias Primas de
Nueva York (New York Commodity Exchange) esté abierta para la venta y
negociación de materias primas.

 

“Comex Business Day” means any day on which the New York Commodity Exchange is
open for the sale and trading of commodities.

 

 

 

“Día Hábil en Londres” significa cualquier día en que la Asociación del Mercado
de Metales Preciosos de Londres (London Bullion Market Association) esté abierta
para la venta y

 

“London Business Day” means any day on which the London Bullion Market
Association is open for the sale and trading of commodities.

 

9

--------------------------------------------------------------------------------


 

negociación de materias primas.

 

 

 

 

 

 

 

 

“Filial de Minera William” significa: (a) cualquier persona o entidad que posea
acciones u otra forma de participación en el capital social de Minera William ;
y (b) cualquier persona o entidad que sea propiedad o sea controlada por
cualquier persona o entidad descrita en el literal (a) anterior.

 

“Minera William’s Affiliate” means (a) any person or entity owning shares of
stock or other form of participating interest in the capital stock of Minera
William, and (b) any person or entity owned or controlled by any person or
entity described in the preceding clause (a).

 

 

 

 

 

 

“Ingresos Netos de Fundición” imputable a cualquier Trimestre Calendario en
particular, significa el Valor Estipulado para ese Trimestre Calendario de todos
los Minerales que acrediten a la cuenta de GTM cualquier fundidor, refinador u
otro comprador directo de primera mano de buena fe durante ese Trimestre
Calendario, menos los costos y gastos siguientes (“Deducciones”): (i) todos los
cargos y costos, si los hubiere, de carga y transporte de los Minerales
(respecto a los que se paga la Regalía) a un fundidor, refinador o comprador
directo de primera mano, junto con todos los costos de asegurar tales Minerales
durante su tránsito; (ii) todos los cargos, costos y penalidades, si los
hubiere, por el tratamiento, procesamiento, fundición y refinación de tales
Minerales; (iii) todos los cargos, costos y comisiones, si las hubiere, de
vender tales Minerales; y (iv) los pagos, impuestos u honorarios por las ventas
o por motivos similares o relacionados que sean pagaderos por GTM o por
cualquier operador o administrador de las Concesiones, si los hubiere, basados
directamente e imputados realmente al valor o cantidad de los Minerales
transportados, pero excluyendo todos y cualesquiera de los siguientes pagos,
impuestos y honorarios:

 

“Net Smelter Returns” attributable to any particular Calendar Quarter, means the
Stipulated Value for that Calendar Quarter of all Minerals that are credited to
the account of GTM by a smelter, refiner or other bona fide first hand purchaser
during that Calendar Quarter, less the following costs and expenses
(“Deductions”): (i) all charges and costs, if any, for loading and transporting
Minerals (with respect to which the Royalty is paid) to a smelter, refiner, or
first hand purchaser, together with all costs of insuring such Minerals in
transit; (ii) all charges, costs and penalties, if any, for treating,
processing, smelting and refining of such Minerals; (iii) all charges, costs and
commissions, if any, of selling such Minerals; and (iv) sales, or other similar
or related payment, tax or fee payable by the GTM or any operator or manager of
the Concessions, if any, based directly upon and actually assessed against the
value or quantity of Minerals shipped, but excluding any and all of the
following payments, taxes, and fees:

 

 

 

(1)    aquéllos basados en el ingreso neto o bruto que perciba GTM o cualquier
operador o administrador de

 

(1)    those based upon the net or gross income received by GTM or any operator
or manager of las Concessions subject to

 

10

--------------------------------------------------------------------------------


 

lasConcesiones sujetas a la Regalía, es decir, el impuesto sobre la renta y el
impuesto al valor agregado (IVA) que se causen a cargo y sean responsabilidad de
GTM;

 

royalty, that is, income tax and value added tax (VAT) for the account and
responsibility of GTM;

 

 

 

(2)    aquéllos basados en el valor de las Concesiones sujetas a la Regalía, el
privilegio de hacer negocios, y otros pagos, impuestos u honorarios basados en
motivos similares;

 

(2)    those based upon the value of the Concessions subject to the Royalty, the
privilege of doing business, or other similarly based payments, taxes or fees;

 

 

 

(3)    aquéllos que no estén basados directamente e imputados realmente al valor
o cantidad de los Minerales extraídos de las Concesiones y transportados; y

 

(3)    those not based directly upon and actually assessed against the value or
quantity of Minerals extracted from the Concessions and shipped; and

 

 

 

(4)    aquéllos pagaderos al operador de las Concesiones sujetos a la Regalía,
basados directamente e imputados realmente al valor o cantidad de los Minerales
transportados.

 

(4)    those payable to the operator of the Concessions subject to Royalty based
directly upon and actually assessed against the value or quantity of Minerals
shipped.

 

 

 

En caso de que la fundición y/o refinación se realicen en instalaciones que sean
propiedad de o sean controladas por GTM o una Filial de GTM los cargos, costos y
penalidades por tales operaciones, incluyendo sin limitación por la carga,
transporte y seguro asociado, equivaldrán a la suma que GTM o la Filial de GTM
hubiese pagado si tales operaciones se hubiesen realizado en instalaciones que
no fuesen propiedad de o no estuviesen controladas por GTM o la Filial de GTM,
que ofrezcan, para ese momento, servicios comparables para productos
comparables, de acuerdo con los términos y condiciones prevalecientes en el
mercado.

 

In the event that smelting and/or refining are carried out in facilities owned
or controlled by GTM or a GTM’s Affiliate, then charges, costs and penalties for
such operations, including without limitation for loading, transportation and
associated insurance, shall mean the amount that GTM or GTM’s Affiliate would
have paid if such operations were carried out at facilities not owned or
controlled by GTM or GTM’s Affiliate then offering comparable services for
comparable products on prevailing market terms.

 

 

 

“Mineral” significa todas las menas, concentrados, precipitados y productos
extraídos, producidos, recuperados y vendidos, que provengan directamente de las
Concesiones que estén sujetas a la Regalía (exceptuando

 

“Mineral” means all ores, concentrates, precipitates and products extracted,
produced, recovered and sold, directly coming from the Concessions subject to
the Royalty (exclusive of Non-Commercial Production), the selling price

 

11

--------------------------------------------------------------------------------


 

la Producción No Comercial), cuyo precio de venta sea acreditado a la cuenta de
GTM por un fundidor, refinador u otro comprador directo de primea mano de buena
fe.

 

of which is credited to the account of GTM by a smelter, refiner or other bona
fide first hand purchaser.

 

 

 

“Porcentaje de los Ingresos Netos de Fundición” con respecto a cualquier
Trimestre Calendario en particular, significa el porcentaje de los Ingresos
Netos de Fundición que sea pagadero como Regalía para ese Trimestre Calendario,
según lo determinado en la Sección 2 de este anexo “A”;

 

“Net Smelter Returns Percentage” attributable to any particular Calendar Quarter
means the percentage of the Net Smelter Returns payable as Royalty for that
Calendar Quarter as determined under Section 2 of this Exhibit “A”;

 

 

 

“Precio Promedio del Mineral No Aurífero” con respecto a cualquier Trimestre
Calendario en particular y con respecto a cualquier mineral distinto del oro en
particular, significa el promedio aritmético sencillo de la Cotización del
Precio del Mineral para ese mineral en cada Día Hábil Comex durante ese
Trimestre Calendario.

 

“Non-Auriferous Mineral Average Price” with respect to any particular Calendar
Quarter and any particular mineral other than gold, means the simple
arithmetical average of the Mineral Price Quotation for that mineral on each
Comex Business Day during that Calendar Quarter.

 

 

 

“Precio Promedio del Oro” con respecto a cualquier Trimestre Calendario,
significa el promedio aritmético sencillo de la Cotización del Precio del
Mineral para el oro en cada Día Hábil en Londres durante ese Trimestre
Calendario.

 

“Gold Average Price” for any Calendar Quarter, means the simple arithmetical
average of the Mineral Price Quotation for gold on each London Business Day
during that Calendar Quarter.

 

 

 

“Producción No Comercial” significa todas las menas, metales, minerales, colas,
concentrados, precipitados y productos minerales extraídos de las Concesiones
que están sujetas a la Regalía, con fines de realizar toda clase de pruebas,
incluyendo, sin limitación, muestras a granel, ensayos, análisis geoquímicos,
grado de respuesta a la molienda y lixiviación, y determinaciones de la
recuperación, pruebas piloto de la planta y operaciones de prueba de descarga
del molino (trómel);

 

“Non-Commercial Production” means all ores, metals, minerals, tailings,
concentrates, precipitates and mineral products extracted from the Concessions
subject to the Royalty for carrying out all kinds or tests, including without
limitation for bulk samples, assays, geochemical analyses, amenability to
milling and leaching and recovering determinations, pilot plant tests and test
trommel operations;

 

 

 

“Regalía” significa la regalía de

 

“Royalty” means the production

 

12

--------------------------------------------------------------------------------


 

producción sobre los Ingresos Netos de Fundición que pudiere ser pagadera a
Minera William conforme a la Cláusula Tercera del Contrato.

 

royalty on Net Smelter Returns that may become payable to Minera William
pursuant to Clause Third of the Contract.

 

 

 

“Trimestre Calendario” significa cada período de tres meses que finaliza el 31
de marzo, el 30 de junio, el 30 de septiembre y el 31 de diciembre de cada año
calendario.

 

“Calendar Quarter” means each three-month period ending on March 31, June 30,
September 30 and December 31 of each calendar year.

 

 

 

“Valor Estipulado” significa el precio de venta del Mineral acreditado a la
cuenta de GTM por un fundidor, refinador u otro comprador directo de primera
mano de buena fe, durante cualquier Trimestre Calendario, es decir, el número
acreditado de onzas de oro o de unidad de medida de volumen aplicable de
cualquier otro Mineral distinto del oro, multiplicado por el Precio Promedio del
Oro o por el Precio Promedio del Mineral No Aurífero, según el Mineral de que se
trate, para ese Trimestre Calendario.

 

“Stipulated Value” means the selling price of the Mineral credited to the
account of GTM by a smelter, refiner or other bona fide first hand purchaser
during any Calendar Quarter, that is, the credited number of ounces of gold or
of the applicable measurement unit of volume for any other Mineral other than
gold, multiplied by the Gold Average Price or the Non-Auriferous Mineral Average
Price, depending on the relevant Mineral, for that Calendar Quarter.

 

 

 

2.         Regalía de producción. GTM pagará en efectivo a Minera William una
Regalía del 2.00% (dos por ciento) establecida en la Cláusula Tercera del
Contrato sobre los Ingresos Netos de Fundición que se obtengan de los Minerales
extraídos, recuperados y vendidos que provengan directamente de las Concesiones
sujetas a la Regalía, durante cada Trimestre calendario, basada en el Precio
Promedio del Oro o en el Precio Promedio del Mineral No Aurífero, según el
Mineral de que se trate, para el Trimestre Calendario que corresponda. GTM no
tendrá obligación de pagar Regalía alguna sobre la Producción No Comercial.

 

2.         Production Royalty. GTM shall pay in cash to the Minera William a
Royalty of the 2.00% (two percent) established in Clause Third of the Contract
on the Net Smelter Returns obtained from the Minerals extracted, recovered and
sold directly coming from the Concessions subject to Royalty, during each
Calendar Quarter, based upon the Gold Average Price or the Non-Auriferous
Mineral Average Price, depending on the relevant Mineral, for the pertinent
Calendar Quarter. GTM shall have no obligation to pay any Royalty whatsoever on
Non-Commercial Production.

 

 

 

3.         Pago. Dentro del período de veinte (20) días hábiles contados después
de finalizar cada Trimestre Calendario y sujeto a los ajustes aplicables
estipulados en este anexo “A”, GTM pagará a Minera William la Regalía imputable
a ese Trimestre Calendario.

 

3.         Payment. Within twenty (20) business days from the end of each
Calendar Quarter, and subject to any applicable adjustments set forth in this
Exhibit “A”, GTM shall pay to Minera William the Royalty attributable to that
Calendar Quarter. Such payment shall

 

13

--------------------------------------------------------------------------------


 

Dicho pago será un pago dinerario, ya sea en cheque, transferencia bancaria o
cualquier instrumento monetario de pago, a menos que Minera William opte por
tomar la Regalía en especie de acuerdo con la Sección 6 de este anexo “A”. En
caso de que dicho pago se haga exigible antes de la liquidación final de las
cuentas con un fundidor, refinador u otro comprador directo de primera mano de
buena fe, respecto de uno o más lotes de Mineral, GTM pagará a Minera William
una Regalía provisional basada en la liquidación preliminar de cuentas. Los
pagos de la Regalía provisional estarán sujetos a ajuste posterior según lo
estipulado más adelante en la Sección 4.

 

be a monetary payment, whether in cash, check, bank transfer or any other
monetary payment instrument, unless Minera William elects to take the Royalty in
kind pursuant to Section 6 of this Exhibit “A”. In the event that such payment
becomes due prior to final settlement with a smelter, refiner or other bona fide
first hand purchaser for one or more Mineral plot, then GTM shall pay Minera
William a provisional Royalty based upon the preliminary settlement. Payments of
the provisional Royalty shall be subject to subsequent adjustment as provided
below in Section 4.

 

 

 

4.         Ajustes. En caso de que GTM determine que cualquier pago de Regalía
se efectúo por menos o por más de lo efectivamente debido, GTM corregirá dicho
pago de menos o de más ajustando la cantidad en el siguiente pago de inmediato
de la Regalía de acuerdo a dicha determinación.

 

4.         Adjustments. In the event that GTM determines that any payment of
Royalty was underpaid or overpaid, GTM shall correct such overpayment or
underpayment by adjustment to the amount of the next subsequent payment of
Royalty following such determination.

 

 

 

5.         Declaración. En el momento en que GTM haga cualquier pago de la
Regalía, proporcionará directamente a Minera William una breve declaración
escrita estableciendo la manera cómo se calculó dicho pago de la Regalía e
incluyendo detalles de cualquier determinación efectuada por GTM respecto al
pago de menos o de más de la Regalía. Se considerará que Minera William ha
renunciado irrevocablemente a cualquier derecho que pudiere haber tenido a
cuestionar u objetar cualquier pago en particular de la Regalía, a menos que
notifique a GTM por escrito tal cuestionamiento indicando los motivos
específicos para ello, dentro del período de seis (6) meses después de recibir
la declaración de GTM con respecto a dicho pago.

 

5.         Statement. At such time as GTM makes any payment of Royalty, GTM
shall provide directly to Minera William a brief written statement setting forth
the manner in which such payment of Royalty was calculated and including details
of any determination made by the GTM as to the over or under payment of Royalty.
Minera William shall be deemed to have irrevocably waived any right it may have
had to dispute or oppose to any particular payment of Royalty unless Minera
William notifies GTM in writing of such dispute, stating the specific grounds
therefore, within six (6) months from the receipt of GTM’s statement with
respect to such payment.

 

 

 

6.         Opción de Tomar la Regalía en Especie. Minera William podrá optar,
proporcionando para ello

 

6.         Election to Take the Royalty in Kind. Minera William may elect, by
providing written notice to GTM

 

14

--------------------------------------------------------------------------------


 

notificación escrita a GTM con al menos sesenta (60) días naturales de
antelación al comienzo de cualquier Trimestre Calendario, por tomar en especie
la Regalía correspondiente a cualquier Mineral que sea refinado en ese Trimestre
Calendario en lugar de tomar la Regalía correspondiente al mismo en dinero en
efectivo. En caso de que Minera Willliam no dé a GTM la notificación antes
referida con la antelación necesaria, se entenderá que Minera William está de
acuerdo en recibirla en efectivo. Está opción será irrevocable respecto al
Trimestre Calendario en cuestión. En caso que Minera William opte por tomar en
especie, tendrá derecho a tomar un porcentaje igual al de la Regalía, respecto
de todo el Mineral que se refine durante ese Trimestre Calendario, sujeto a la
obligación de correr con ciertos costos y gastos, sin duplicación, tal como se
describe a continuación. Minera William tendrá derecho a tomar la entrega de su
cuota de Mineral únicamente en la refinería, después de haberlo refinado. Minera
William asumirá y pagará inmediatamente el Porcentaje de los Ingresos Netos de
Fundición que le corresponda respecto de todos los conceptos que integran las
Deducciones relacionadas con el Mineral tomado en especie. Minera William hará
todos los arreglos necesarios para tomar la entrega de su cuota de producción en
la refinería, establecerá una cuenta en la refinería pertinente, en la que se
depositará su cuota de la Regalía de dicho Mineral refinado y correrá con todos
los costos, gastos, riesgos y responsabilidades asociadas con dicha toma,
incluyendo sin limitación, los costos de separar la cuota de Minera William de
la producción de GTM y de cargar y sacar dicha cuota de producción de la
refinería. Cualquier gasto extra incurrido en relación con la toma de la Regalía
en especie o la segregación o división del Mineral con ello relacionada, correrá
por cuenta y será pagada exclusivamente por Minera William. En caso de que
Minera

 

not less than sixty (60) calendar days prior to the commencement of any Calendar
Quarter, to take the Royalty in kind in respect of any Mineral which is refined
in that Calendar Quarter instead of taking the Royalty corresponding to the same
in cash. If Minera William does not deliver to GTM the above-mentioned notice as
early as required, it shall be understood that Minera William agrees to receive
it in cash. Such election shall be irrevocable with respect to the Calendar
Quarter in question. In the event of such election by Minera William to take in
kind, Minera William shall be entitled to take a percentage equal to the Royalty
with regard to all Mineral which is refined during that Calendar Quarter,
subject to the obligation to bear certain costs and expenses, without
duplication, as described further below. Minera William shall be entitled to
take delivery of its share of Mineral only at the refinery after the refining
thereof. Minera William shall bear and promptly pay the Net Smelter Returns
Percentage corresponding to him with respect to all items making up the
Deductions related to the Mineral so taken in kind. Minera William shall make
all necessary arrangements to take delivery of its share of production at the
refinery, shall establish an account at the applicable refinery into which its
Royalty share of such refined Mineral shall be deposited, and shall bear all
costs, expenses, risks and responsibilities associated with such taking,
including without limitation the costs of separating the Minera William’s share
from GTM’s production, and of loading and removing such share of production from
the refinery. Any extra expenditure incurred in connection with the taking of
the Royalty in kind or with the segregation or division of Mineral in connection
therewith shall be borne and paid exclusively by Minera William. Should
Beneficiary fail to take its share of production in kind after having notified
GTM that he would do so, the Minera William agrees that if his share of
production is lost, stolen or otherwise

 

15

--------------------------------------------------------------------------------


 

William no tome su cuota de la producción en especie después de haber notificado
a GTM que así lo haría, está de acuerdo en que, si su cuota de producción se
pierde, roba o daña de otra manera después de la división o segregación de la
misma en la refinería, será el único responsable de ello y GTM no tendrá
responsabilidad alguna al respecto y se considerará que ha cumplido plenamente
con su obligación de pagar la Regalía en cuestión.

 

damaged after the division or segregation thereof at the refinery, Minera
William shall be solely responsible for such failure or loss and GTM shall have
no responsibility therefore and shall be deemed to have fully performed its
obligation to pay the Royalty in question.

 

 

 

 

 

 

7.         Derecho a hacer auditorías.

 

7.         Audit Rights.

 

 

 

(a)        Aspectos generales. GTM llevará registros y libros contables exactos
de todas las actividades mineras realizadas por ella o bajo su control en las
Concesiones sujetos al pago de la Regalía, que indiquen en particular la
cantidad, ley y composición de todos los Minerales, todos los recibos de la
venta de los mismos y todas las Deducciones. Minera William podrá, cuando así lo
solicite, pero no más frecuentemente que una vez por cada período de seis
(6) meses, por su sola cuenta y riesgo y corriendo con los gastos, dirigir o
realizar, en momentos y lugares razonables, todas o cualquiera de las
actividades siguientes: (i) inspeccionar las Concesiones y cualquier lugar
utilizado en relación con las actividades en ellos realizadas o relacionadas con
el procesamiento, almacenamiento o transporte de cualquiera de los Minerales;
(ii) inspeccionar, revisar y fotocopiar todos y cualesquiera libros, registros,
documentos, correspondencia, planes mineros, datos geológicos, estudios y otra
información, de cualquier tipo y descripción, perteneciente o relacionada de
cualquier manera con el cálculo de la Regalía pagadera conforme al Contrato, las
actividades mineras u otras efectuadas en las Concesiones o el procesamiento,
almacenamiento o

 

(a)        General Matters. GTM shall keep accurate accounting records and books
of account for all mining operations conducted by it or under its control on the
Concessions subject to Royalty payment, showing in particular the quantity,
grade and composition of all Minerals, all receipts from the sale thereof and
all Deductions. Minera William may, upon request, but not more frequently than
once in any six (6) month period, at its sole cost, risk and expense and at
reasonable times and places, conduct or perform any or all of the following
activities: (i) inspect the Concessions and any sites utilized in connection
with operations thereon or related to the processing, storage or transportation
of any Minerals; (ii) inspect, review and photocopy any and all books, records,
documents, correspondence, mine plans, geological data, studies and other
information, of all types and descriptions whatsoever, pertaining or relating in
any way to the calculation of the Royalty payable pursuant to the Contract, the
mining or other operations conducted on the Concessions payment or the
processing, storage or transportation of any Minerals; and (iii) audit the books
of account and all other records and information, of all types and descriptions
whatsoever, bearing upon the calculation

 

16

--------------------------------------------------------------------------------


 

transporte de cualesquiera Minerales; y (iii) auditar los libros de contabilidad
y todos los otros registros e información, de todo tipo y descripción,
relacionados con el cálculo de los pagos de la Regalía conforme al Contrato.

 

of Royalty payments pursuant to the Contract.

 

 

 

(b)        Confidencialidad. Toda la información obtenida por Minera William
respecto a las Concesiones, y a las actividades en las mismas, como resultado de
la realización de cualquier auditoría o inspección, se mantendrá estrictamente
confidencial y no se revelará a tercero alguno, así como tampoco al público, sin
el consentimiento previo por escrito de GTM. Las obligaciones de
confidencialidad estipuladas en esta Sección 7(b) no se aplicarán a información
alguna que: (i) estaba, según quede demostrado de registros escritos, en
posesión o bajo control de GTM antes de la fecha en que se otorgó la Regalía; o
(ii) era de dominio público para la fecha en que se otorgó la Regalía o pasó a
ser de dominio público posteriormente sin incumplimiento de las obligaciones de
confidencialidad estipuladas en este anexo, en el Contrato o en cualquier otro
acuerdo. Tales obligaciones de confidencialidad tampoco se aplicarán a la
revelación:

 

(b)        Confidentiality. All information obtained by Minera William with
respect to the Concessions, and the operations thereon, as a result of the
performance of any audit or inspection, shall be kept strictly confidential and
shall not be disclosed to any third party or the public without the prior
written consent of GTM. The obligations of confidentiality set forth in this
Section 7(b) shall not apply with respect to any information that: (i) was, as
shown by written records, in the possession or under the control of GTM prior to
the date on which the Royalty was granted, or (ii) was in the public domain as
of the date on which the Royalty was granted or entered the public domain
thereafter without violation of the obligations of confidentiality set forth
herein, in the Contract or in any other agreement. Such obligations of
confidentiality shall also not apply to a disclosure:

 

 

 

(1)        A un consultor que tiene necesidad de buena fe de estar informado;

 

(1)        To a consultant that has a bona fide need to be informed;

 

 

 

(2)        A cualquier tercero a quien Minera William esté considerando hacer
una transferencia de la totalidad o cualquier parte de su participación en la
Regalía; o

 

(2)        To any third party to whom Minera William contemplates a transfer of
all or any part of its interest in the Royalty; or

 

 

 

(3)        A un organismo gubernamental o tribunal, en la medida en que a Minera
William le sea formalmente requerido ello, conforme a la ley o reglamento que le
resulte aplicable que le obliguen, siempre y cuando

 

(3)        To a governmental agency or court to the extent in which Minera
William is formally required to do so pursuant to the applicable Law or
regulation obliging Minera William, provided that Minera William

 

17

--------------------------------------------------------------------------------


 

Minera William se limite a proporcionar ante dichas instancias la información a
la que se encuentre legalmente obligado;

 

limits himself to provide to such instances the information to which it is
legally obliged;

 

 

 

en el entendido, sin embargo, que en cualquier caso en que el numeral
(2) anterior de esta Sección 7 se aplique, Minera William entregará notificación
escrita a GTM, con no menos de 48 horas de antelación, de la revelación y, en
cualquier caso al que el numeral (3) anterior de ésta Sección 7 se aplique,
Minera William empleará sus mejores esfuerzos para entregar notificación escrita
a GTM, con no menos de 48 horas de antelación, de la revelación. Con respecto a
cualquier revelación que se haga conforme a los numerales (1) ó (2) de esta
Sección 7, solamente se revelará la información confidencial que el tercero
tenga legítima necesidad comercial de conocer, debiendo dicho tercero convenir
primero por escrito que protegerá la información confidencial para que no siga
revelándose, en la misma medida en que está obligado a hacerlo Minera William
conforme a este anexo “A”.

 

provided that, in any case to which the foregoing item (2) of this Section 7
applies, Minera William shall give not less than 48 hours prior written notice
to GTM of the intended disclosure and, in any case to which the foregoing item
(3) of this Section 7 applies, Minera William shall exercise its best efforts to
give not less than 48 hours prior written notice to the GTM of the intended
disclosure. As to any disclosure pursuant to the foregoing items (1) or (2) of
this Section 7, only such confidential information as such third party has a
legitimate business need to know shall be disclosed and such third party shall
first agree in writing to protect the confidential information from further
disclosure to the same extent as Minera William is obligated under this
Exhibit “A”.

 

 

 

8.         Naturaleza de la Regalía. La Regalía es intrínseca a las Concesiones
y será vinculante y operará en beneficio de GTM y de Minera William y de sus
respectivos sucesores y cesionarios permitidos. La Regalía aquí prevista es
estrictamente pasiva y no participativa, no dando derecho a Minera William a
participar en decisión alguna, de cualquier índole que sea, sobre las
Concesiones o sobre las actividades en ellas realizadas. GTM no hace
aseveración, garantía o promesa alguna de ningún tipo, expresa o implícita,
relativa a las Concesiones, el desarrollo de las mismas o las actividades en
ellas realizadas. GTM determinará, a su solo y absoluto criterio, si se llevarán
a cabo actividades de exploración, desarrollo, producción u otras en las
Concesiones,

 

8.         Nature of the Royalty. The Royalty shall run with the Concessions,
and be binding upon and inure to the benefit of GTM and Minera William and their
respective permitted successors and permitted assigns. The Royalty provided for
herein is a strictly passive and non-participating interest and shall not
entitle Minera William to participate in any decisions whatsoever concerning the
Concessions or concerning the operations thereon. GTM makes no representations,
warranties or covenants whatsoever, express or implied, concerning the
Concessions, the development thereof or the operations thereon. GTM shall
determine, at its sole and absolute discretion, whether or not any exploration,
development, production or other operations will be conducted on

 

18

--------------------------------------------------------------------------------


 

así como el momento, amplitud, lugar, alcance y método de las mismas, si las
hubiere.

 

the Concessions, as well as the timing, extent, location, scope and method
thereof, if any.

 

 

 

9.         Cesión. Minera William no transferirá total o parcialmente su derecho
a percibir la Regalía sin el consentimiento previo y por escrito de GTM y sin
primero ofrecer transferir dicha participación a GTM términos, condiciones y
precio en que pretenda transferirla a un tercero independiente. GTM podrá ceder
sus derechos y obligaciones bajo este anexo “A” sin el consentimiento previo por
escrito de Minera William, siempre y cuando el cesionario convenga por escrito
en quedar vinculado por los términos de este anexo “A” y así lo notifique dicho
cesionario por escrito a Minera William.

 

9.         Assignment. Minera William shall not fully or partially transfer its
right to receive the Royalty without the prior written consent of GTM and
without first offering to transfer such interest to GTM on the same terms,
conditions and price on which Payee intends to transfer the same to an unrelated
third party. GTM may assign its rights and obligations under this Exhibit “A”
without the prior written consent of Minera William, provided that the assignee
agrees in writing to be bound by the terms of this Exhibit “A” and so notifies
in writing to Minera William.

 

 

 

10.       Idiomas. Las Partes reconocen que este anexo “A” ha sido suscrito
tanto en el idioma castellano como en el idioma inglés, y acuerdan para todos
los fines legales a que haya lugar, que la versión suscrita en idioma inglés
será la versión prevaleciente y que la versión en idioma español será
considerada únicamente como una traducción informativa de la versión en idioma
inglés.

 

10.       Languages. The Parties acknowledge that this Exhibit “A” has been
executed in both the Spanish language and the English language, and agree that,
for all applicable legal purposes, the version executed in the English language
shall be the controlling version and that the version in the Spanish language
shall be deemed only as a translation for information purposes only of the
English version.

 

 

 

11.       Resolución de Controversias. Para toda controversia que surja entre
las partes respecto a la interpretación o ejecución del presente Anexo, o en
relación con el mismo, las partes se someten a la jurisdicción de los Juzgados
Competentes en la Ciudad de México y renuncian expresamente a cualquier otra que
pudiera corresponderles.

 

11.       Dispute Resolution. For every controversy that may arise between the
parties regarding the interpretation or execution of the present Exhibit, or in
connection therewith, the parties submit to the jurisdiction of the competent
Courts in Mexico City and expressly waive any other that may correspond to them.

 

19

--------------------------------------------------------------------------------